Exhibit 10.2

 

 

 

 

 

 

SUBLEASE AGREEMENT

 

LANDLORD:   Myriad Genetics, Inc. TENANT:   Myriad Pharmaceuticals, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

DESCRIPTION    PAGE

I.    PREMISES

   1

1.1    Description of Premises

   1

1.2    Work of Improvement

   1

1.3    Construction of Shell Building

   2

1.4    Construction of Tenant Finish

   2

II.    TERM

   2

2.1    Length of Term

   2

2.2    Commencement Date; Obligation to Pay Rent

   2

2.3    Option to Extend

   3

2.4    Acknowledgment of Commencement Date

   3

III.    BASIC RENTAL PAYMENTS

   3

3.1    Basic Annual Rent

   3

3.2    Laboratory Facility Basic Annual Rent

   4

3.3    Additional Monetary Obligations

   4

IV.    ADDITIONAL RENT

   4

4.1    Basic Annual Rent.

   4

4.2    Report of Basic Costs and Statement of Estimated Costs

   5

4.3    Payment of Additional Rent

   6

4.4    Resolution of Disagreement

   7

4.5    Limitations

   7

V.    SECURITY DEPOSIT

   7

VI.    USE

   7

6.1    Use of Leased Premises

   7

6.2    Prohibition of Certain Activities or Uses

   7

6.3    Affirmative Obligations with Respect to Use

   8

6.4    Suitability

   8

6.5    Taxes

   8

VII.    UTILITIES AND SERVICE

   9

7.1    Obligation of Landlord

   9

7.2    Tenant’s Obligations

   9

7.3    Additional Limitations

   9

7.4    Limitation on Landlord’s Liability

   9

VIII.    MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

   9

8.1    Maintenance and Repairs by Landlord

   9

8.2    Maintenance and Repairs by Tenant

   10

8.3    Tenant Approval of Management and Maintenance Services

   10



--------------------------------------------------------------------------------

DESCRIPTION    PAGE

8.4    Alterations

   10

8.5    Landlord’s Access to Leased Premises

   11

IX.    ASSIGNMENT

   11

9.1    Assignment Prohibited

   11

9.2    Consent Required

   12

9.3    Landlord’s Right in Event of Assignment

   12

X.    INDEMNITY

   12

10.1    Indemnification

   12

10.2    Release of Landlord

   13

10.3    Notice

   13

10.4    Litigation

   13

XI.    INSURANCE

   13

11.1    Fire and “All Risk” Insurance on Tenant’s Personal Property and Fixtures

   13

11.2    Liability Insurance

   13

11.3    Property Coverage

   13

11.4    Subrogation

   14

11.5    Lender

   14

XII.    DESTRUCTION

   14

XIII.    CONDEMNATION

   14

13.1    Total Condemnation

   15

13.2    Partial Condemnation

   15

13.3    Landlord’s Option to Terminate

   15

13.4    Award

   15

13.5    Definition

   15

XIV.    LANDLORD’S RIGHTS TO CURE

   .15

14.1    General Right

   15

14.2    Mechanic’s Lien

   16

XV.    FINANCING; SUBORDINATION

   16

15.1    Subordination

   16

15.2    Attornment

   17

15.3    Financial Information

   17

XVI.    EVENTS OF DEFAULT; REMEDIES OF LANDLORD

   17

16.1    Default by Tenant

   17

16.2    Remedies

   18

16.3    Past Due Sums; Penalty

   18



--------------------------------------------------------------------------------

DESCRIPTION    PAGE

XVII.    PROVISIONS APPLICABLE AT TERMINATION OF LEASE

   18

17.1    Surrender of Premises

   18

17.2    Holding Over

   18

XVIII.    ATTORNEYS’ FEES

   19

XIX.    ESTOPPEL CERTIFICATE

   19

19.1    Landlord’s Right to Estoppel Certificate

   19

19.2    Effect of Failure to Provide Estoppel Certificate

   19

XX.    PARKING

   19

XXI. SIGNS, AWNINGS, AND CANOPIES

   20

XXII. MISCELLANEOUS PROVISIONS

   20

22.1    No Partnership

   20

22.2    Force Majeure

   20

22.3    No Waiver

   20

22.4    Notice

   20

22.5    Captions; Attachments; Defined Terms

   21

22.6    Recording

   21

22.7    Partial Invalidity

   21

22.8    Broker’s Commissions

   22

22.9    Tenant Defined: Use of Pronouns

   22

22.10    Provisions Binding, Etc.

   22

22.11    Entire Agreement, Etc.

   22

22.12    Governing Law

   23

22.13    Base Rent Reconciliation

   23

XXIII. INTERIM LEASE

   23

23.01    Interim Lease Definitions

   23

23.02    Interim Lease

   23

23.03    Interim Lease Rent

   23

23.04    No Additional Rents

   24

23.05    Responsibility for Damages

   24

23.06    Applicable Articles

   24

23.07    No Assignment

   24

23.08    Security Deposit

   24



--------------------------------------------------------------------------------

DESCRIPTION    PAGE

EXHIBIT “A”    LEGAL DESCRIPTION OF PROPERTY

  

EXHIBIT “B”    PLANS AND SPECIFICATIONS OF BUILDING

  

EXHIBIT “C”    WORK LETTER-CONSTRUCTION AND/OR FINISH OF TENANT IMPROVEMENTS TO
LEASED PREMISES

  

EXHIBIT “D”    ACKNOWLEDGMENT OF COMMENCEMENT DATE & ESTOPPEL CERTIFICATE

  

EXHIBIT “E”    COST TO CONSTRUCT LEASED PREMISES

  

EXHIBIT “F”    IMPROVEMENT REMOVAL AGREEMENT

  



--------------------------------------------------------------------------------

SUBLEASE AGREEMENT

RESEARCH PARK BUILDING—PHASE V

THIS SUBLEASE AGREEMENT (the “Lease”) is made and entered into effective as of
July 1, 2009 by and between Myriad Genetics, Inc. (the “Landlord”), and Myriad
Pharmaceuticals, Inc. (the “Tenant”).

For and in consideration of the rental to be paid by Tenant and of the covenants
and agreements herein set forth to be kept and performed by Tenant, Landlord
hereby subleases to Tenant and Tenant hereby subleases from Landlord, the Leased
Premises (as hereafter defined), at the rental and subject to and upon all of
the terms, covenants and agreements hereinafter set forth.

I. PREMISES

1.1 Description of Premises. Landlord does hereby demise, sublease and let unto
Tenant, and Tenant does hereby take and receive from Landlord the following:

(a) That certain floor area containing approximately 87,000 gross rentable
square feet (the “Leased Premises”), more particularly, 30,675 gross rentable
square feet on Floor One, 26,886 gross rentable square feet on Floor Two, 22,261
gross rentable square feet on level three, 7,178 gross rentable square feet of
Mechanical, Electrical and of storage space in the three story office building
(the “Building”) located at approximately 300 South Chipeta Way in Salt Lake
City, Utah, on the real property (the “Property”) described on Exhibit “A”
attached hereto and by this reference incorporated herein. The Building to be
constructed is described on the Plans and Specifications attached as Exhibit
“B.” In addition to the foregoing, the Leased Premises shall also include
approximately 1960 gross rentable square feet being presently utilized as
laboratory facilities located on the P1 level of Building No. 3, located at 320
Wakara Way in Salt Lake City, Utah (the “Laboratory Facility”).

(b) Such non-exclusive rights-of-way, easements and similar rights with respect
to the Building and Property and the Laboratory Facility, as may be reasonably
necessary for access to and egress from, the Leased Premises.

(c) The exclusive right to use Two Hundred Eight (208) designated stalls in the
parking structure under the building for which Tenant shall pay Landlord the sum
of $36,250.00 per month and shall be subject to annual adjustments as specified
in Section 3.1 of the Lease.

1.2 Work of Improvement. The obligation of Landlord and Tenant to perform the
work and supply the necessary materials and labor to prepare the Leased Premises
for occupancy is described in detail on Exhibit “C”. Landlord and Tenant shall
expend all funds and do all acts required of them as described on Exhibit “C”
and shall perform or

 

1



--------------------------------------------------------------------------------

have the work performed promptly and diligently in a first class and workmanlike
manner.

1.3 Construction of Shell Building. Landlord shall, through its landlord Boyer
Research Park Associates IX (“Boyer”), at Boyer’s own cost and expense, cause to
be constructed and completed a three story 87,000 gross rentable square foot
building and cause all of the construction which is to be performed in
completing the Building and performing the work (including the Tenant Finish
work) as set forth on Exhibit “C”, to be substantially completed as evidenced by
a Certificate of Occupancy, and the Leased Premises ready for Tenant’s occupancy
as soon as reasonably possible, but in no event later than Eighteen months from
Landlord’s or Boyer’s receipt of a building permit (“Target Date”). In the event
that Landlord’s construction obligation has not been fulfilled upon the
expiration of the “Target Date”, Tenant shall have the right to charge Landlord
and cause Landlord to pay any increased costs associated with Tenant’s current
leases due to holding over in such space or moving to temporary space; provided
that under no circumstances shall Landlord be liable to Tenant resulting from
delay in construction covered by circumstances beyond Landlord’s or Boyer’s
direct control.

1.4 Construction of Tenant Finish. Upon completion of Tenant Finish plans as
contemplated by Exhibit “C,” Landlord shall provide a budget for Tenant’s
approval (see Exhibit “E”). Landlord shall itemize each part of the construction
and its associated estimated cost. Tenant shall be obligated for all Tenant
Finish costs shown on Exhibit “E”. Upon acceptance by Tenant of the budget,
Landlord shall cause to be constructed in accordance with Exhibit “C” all items
pertaining to the Tenant Finish, including the obligation to pay for all cost
changes not initiated by Tenant.

II. TERM

2.1 Length of Term. The term of this Lease shall be for a period of three
(3) years plus the partial calendar month, if any, occurring after the
Commencement Date (as hereinafter defined) if the Commencement Date occurs other
than on the first day of a calendar month.

2.2 Commencement Date; Obligation to Pay Rent. The term of this Lease and
Tenant’s obligation to pay rent hereunder shall commence on the first to occur
of the following dates (“Commencement Date”):

(a) The date Tenant occupies the Leased Premises and conducts business.

(b) The date fifteen (15) days after the Landlord, or Landlord’s supervising
contractor, notified Tenant in writing that Landlord’s construction obligations
respecting the Leased Premises have been fulfilled and that the Leased Premises
are ready for

 

2



--------------------------------------------------------------------------------

occupancy. Such notice shall be accompanied by an occupancy permit and a
certificate from the Building Architect stating that remaining punch list items
can be completed within fifteen (15) days and will not materially interfere with
Tenant’s business.

2.3 Option to Extend. Landlord grants Tenant the right to extend this Lease for
four additional periods of three years each by giving Landlord six (6) months
prior written notice. All terms and conditions of the Lease during the extension
terms shall remain the same, with the exception the new Basic Annual Rent and
new Laboratory Facility Basic Annual Rent for each renewal period shall be
adjusted as provided for in section 3.1 below.

2.4 Acknowledgment of Commencement Date. Landlord and Tenant shall execute a
written acknowledgment of the commencement Date in the form attached hereto as
Exhibit “D”.

III. BASIC RENTAL PAYMENTS

3.1 Basic Annual Rent. Tenant agrees to pay to Landlord as basic annual rent
(the “Basic Annual Rent”) at such place as Landlord may designate, without prior
demand therefore and without any deduction or set off whatsoever, the sum of Two
Million Ninety Nine Thousand Six Hundred Seventy Four dollars and no/100
(2,099,674.00). Said Basic Annual Rent shall be due and payable in twelve
(12) equal monthly installments to be paid in advance on or before the first day
of each calendar month during the term of the Lease. If the Lease is extended as
provided for in section 2.3, then the Basic Annual Rent shall escalate at the
beginning of the fourth year and every three (3) years thereafter using either a
3% annually compounded rate or the change in the All Urban Index, whichever is
less (each such anniversary being referred to as an “adjustment date”). For
purposes of this Lease the term “All Urban Index” shall mean the Consumer Price
Index for All Urban Consumers-U.S. City Average-all Items (1982-1984 equals 100
base) as published by the United States Bureau of Labor Statistics or any
successor agency or any other index hereinafter employed by the Bureau of Labor
Statistics in lieu of said index. The price index for the third month proceeding
the month in which the Lease commences shall be considered the Basic Price
Index. Therefore, the beginning of the fourth year and every three years
thereafter, the Basic Annual Rent set forth in this Section 3.1 shall be
adjusted by multiplying such rental by a fraction, the numerator of which is the
Price Index for the third month preceding the beginning of the anniversary (or
each such adjustment date) and the denominator of which is the Basic Price
Index. Additionally, the Laboratory Facility Basic Annual Rent will be adjusted
in the same manner.

In no event shall Basic Annual Rent or the Laboratory Facility Basic Annual Rent
be reduced. In the event the Commencement Date occurs on a day other than the
first day of a calendar month, then rent shall be paid on the Commencement Date
for the initial fractional calendar month prorated on a per-diem basis (based
upon a thirty (30) day month).

 

3



--------------------------------------------------------------------------------

3.2 Laboratory Facility Basic Annual Rent. In addition to the Basic Annual Rent
provided for in section 3.1, Tenant agrees to pay Landlord as basic annual rent
(the “Laboratory Facility Basic Annual Rent”) for the Laboratory Facility, at
such place as Landlord may designate, without prior demand therefore and without
any deduction or set off whatsoever, the sum of $60,000; such rent amount shall
be due and payable in twelve (12) equal monthly installments to be paid in
advance on or before the first day of each calendar month during the term of the
Lease. The Laboratory Facility Basic Annual Rent shall be inclusive of all costs
for reasonable and customary utilities and janitorial costs. The Laboratory
Facility Basic Annual Rent shall be adjusted as provided for in section 3.1 if
the Lease term is extended as provided for in section 2.3.

3.3 Additional Monetary Obligations. Tenant shall also pay as rental (in
addition to the Basic Annual Rent and the Laboratory Facility Basic Annual Rent)
all other sums of money as shall become due and payable by Tenant to Landlord
under this Lease. Landlord shall have the same remedies in the case of a default
in the payment of said other sums of money as are available to Landlord in the
case of a default in the payment of one or more installments of Basic Annual
Rent and the Laboratory Facility Basic Annual Rent.

IV. ADDITIONAL RENT

4.1 Basic Annual Rent. It is the intent of both parties that the Basic Annual
Rent herein specified shall be absolutely net to the Landlord throughout the
term of this Lease, and that all costs, expenses and obligations relating to
Tenant’s pro-rata share of the Building, Property and/or Building, Property
and/or Leased Premises which may arise or become due during the term shall be
paid by Tenant in the manner hereafter provided.

For purposes of this Part IV and the Lease in general, the following words and
phrases shall have the meanings set forth below:

(a) “Basic Costs” shall mean all actual costs and expenses incurred by Landlord
in connection with the ownership, operation, management and maintenance of the
Building and Property and related improvements located thereon (the
“Improvements”), including, but not limited to, all expenses incurred by
Landlord as a result of Landlord’s compliance with any and all of its
obligations under this Lease other than the performance by Landlord of its work
under Sections 1.2, 1.3 and 1.4 of this Lease or similar provisions of leases
with other tenants. In explanation of the foregoing, and not in limitation
thereof, Basic Costs shall include: all real and personal property taxes and
assessments (whether general or special, known or unknown, foreseen or
unforeseen) and any tax or assessment levied or charged in lieu thereof, whether
assessed against Landlord and/or Tenant and whether collected from Landlord
and/or Tenant; snow removal, trash removal, supplies, insurance, license, permit
and inspection fees, cost of services of independent contractors, cost of
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring duties connected with day-to-day operation,
maintenance, repair, and replacement of the Building, its equipment and the
adjacent walk, and landscaped area

 

4



--------------------------------------------------------------------------------

(including, but not limited to janitorial, scavenger, gardening, security,
parking, elevator, painting, plumbing, electrical, mechanical, carpentry, window
washing, structural and roof repairs, land lease payments to the University
Research Park and reserves (Landlord may collect up to one percent (1%) of total
Basic Costs as a contribution toward reserves), signing and advertising, and
rental expense or a reasonable allowance for depreciation of personal property
used in the maintenance, operation and repair of the Building. Basic Costs shall
not include expenses incurred in connection with leasing, renovating, or
improving space for tenant, expenses incurred for repairs resulting from damage
by fire, windstorm or other casualty, to the extent such repairs are paid for by
insurance proceeds, expenses paid by any tenant directly to third parties, or as
to which Landlord is otherwise reimbursed by any third party or Tenant; expenses
which, by generally accepted accounting principles, are treated as capital items
except that if, as a result of governmental requirements, laws or regulations,
Landlord shall expend monies directly or indirectly for improvements, additions
or alterations to the Building which, by generally accepted accounting
principles, are treated as a capital expenditures, the amortization of such
capital expenditures based on a life acceptable to the appropriate taxing
authority together with interest at the rate of 9% per annum shall be considered
Basic Costs. The foregoing notwithstanding, Basic Costs shall not include
depreciation on the Building and Tenant Finish; amounts paid toward principal or
interest of loans of Landlord; nor shall Basic Costs include “Direct Costs” as
defined in Section 4.1(b) below.

(b) “Direct Costs” shall mean all actual costs and expense incurred by Landlord
in connection with the operation, management, maintenance, replacement, and
repair of tenants’ premises, including but not limited to janitorial services
(if Landlord is responsible to provide this service), maintenance, repairs,
supplies, utilities, heating, ventilation, air conditioning, and property
management fees, which property management fees shall be equal to a percentage
of Tenant’s Basic Annual Rent and Estimated Costs including electricity, which
percentage shall not exceed one percent (1%) of the sum of Basic Annual Rent,
Estimated Costs and cost of electricity for the Leased Premises.

(c) “Estimated Costs” shall mean the projected amount of Tenant’s Direct Costs
and Basic Costs, excluding the costs of electricity provided to Tenant’s Leased
Premises. The Estimated Costs for the calendar year in which the Lease commences
are $343,998.00, and are not included in the Basic Annual Rent. If the Estimated
Costs as of the date Tenant takes occupancy are greater than Tenant’s Estimated
Costs at the time this Lease is executed, the Estimated Costs shall be increased
to equal the Estimated Costs as of the date of Tenant’s occupancy.

(d) “Tenant’s Proportionate Share of Basic Costs” shall mean the percentage
derived from the fraction, the numerator of which is the gross rentable square
footage of the Lease Premises (87,000), the denominator of which is the gross
rentable square footage of the building (87,000). In this Lease, Tenant’s
Proportionate Share of Basic Costs shall be 100% of the Basic Costs for the
Leased Premises.

4.2 Report of Basic Costs and Statement of Estimated Costs.

 

5



--------------------------------------------------------------------------------

(a) After the expiration of each calendar year occurring during the term of this
Lease, Landlord shall furnish Tenant a written statement of Tenant’s
Proportionate Share of Basic Costs (Section 4.1(d)) and the Tenant’s Direct
Costs occurring during the previous calendar year. The written statement shall
specify the amount by which Tenant’s Direct Costs and Basic Costs exceed or are
less than the amounts paid by Tenant during the previous calendar year pursuant
to Section 4.3(b) below.

(b) At the same time specified in Section 4.2(a) above, Landlord shall furnish
Tenant a written statement of the Estimated Costs for the then current calendar
year.

4.3 Payment of Additional Rent. Tenant shall pay as additional rent (“Additional
Rent”) Tenant’s Direct Costs and Tenant’s Proportionate Share of Basic Costs.
The Additional Rent shall be paid as follows:

(a) With each monthly payment of Basic Annual Rent due pursuant to Section 3.1
above, Tenant shall pay to Landlord, without offset or deduction, one-twelfth
(1/12th) of the Estimated Costs as defined in Section 4.1(c).

(b) Within thirty (30) days after delivery of the written statement referred to
in section 4.2(a) above, Tenant shall pay to Landlord the amount by which
Tenant’s Direct Costs and Basic Costs, as specified in such written statements,
exceed and aggregate of Estimated Costs actually paid by Tenant for the year at
issue. Tenant shall have the right to audit Landlord’s books upon reasonable
notice. Tenant shall pay costs associated with the audit unless Tenant finds
that Landlord has inflated expenses by more than ten percent (10%), in which
case, Landlord will pay audit charges. Payments by Tenant shall be made pursuant
to this Section 4.3(b) notwithstanding that a statement pursuant to
Section 4.2(a) is furnished to Tenant after the expiration of the term of this
Lease.

(c) If the annual statement of costs indicates that the Estimated Costs paid by
Tenant pursuant to subsection (b) above for any year exceeded Tenant’s actual
Direct Costs and Basic Costs for the same year, Landlord, at its election, shall
either (i) promptly pay the amount of such excess to Tenant, or (ii) apply such
excess against the next installment of Basic Annual Rental or Additional Rent
due hereunder.

 

6



--------------------------------------------------------------------------------

4.4 Resolution of Disagreement. Every statement given by Landlord pursuant to
Section 4.2 shall be conclusive and binding upon Tenant unless within sixty
(60) days after the receipt of such statement Tenant shall notify Landlord that
it disputes the correctness thereof, specifying the particular respects in which
the statement is claimed to be incorrect. If such dispute shall not have been
settled by agreement, the parties hereto shall submit the dispute to arbitration
within ninety (90) days after Tenant’s receipt of statement. Pending the
determination of such dispute by agreement or arbitration as aforesaid, Tenant
shall, within thirty (30) days after receipt of such statement, pay Additional
Rent in accordance with Landlord’s statement, and such payment shall be without
prejudice to Tenant’s position. If the dispute shall be determined in Tenant’s
favor, Landlord shall forthwith pay Tenant the amount of Tenant’s overpayment of
rents resulting from compliance with Landlord’s statement, including interest on
disputed amounts at prime plus two percent (2%). Landlord agrees to grant Tenant
reasonable access to Landlord’s books and records for the purpose of verifying
Basic Costs and Direct Costs for operating expenses incurred by Landlord.

4.5 Limitations. Nothing contained in this Part IV shall be construed at any
time so as to reduce the monthly installments of Basic Annual Rent and
Laboratory Facility Basic Annual Rent payable hereunder below the amount set
forth in Section 3.1 and 3.2, respectively, of this Lease.

V. SECURITY DEPOSIT

On the Commencement Date, Tenant shall pay Landlord the sum of one month’s Basic
Annual Rent as a Security Deposit to secure the performance of Tenant’s
obligations hereunder. The Security Deposit shall be returned to Tenant thirty
(30) days following the termination of the Lease, less any amounts that Landlord
may reasonably retain as an off set to cover (i) any amounts due and owing
Landlord under the Lease; and (ii) any repairs or damages to the Leased Premises
occasioned by Tenant’s use of, or exiting from, the Leased Premises.

VI. USE

6.1 Use of Leased Premises. The Leased Premises shall be used and occupied by
Tenant for commercial laboratory, pharmaceutical research and development, and
general office purposes only and for no other purpose whatsoever without the
prior written consent of Landlord.

6.2 Prohibition of Certain Activities or Uses. The Tenant shall not do or permit
anything to be done in or about, or bring or keep anything in the Leased
Premises which is prohibited by this Lease or will, in any way or to any extent:

(a) Adversely affect any fire, liability or other insurance policy carried with
respect to the Building, the Leased Premises or any of the contents of the
Building or Leased Premises (except with Landlord’s express written permission,
which will not be unreasonably withheld, but which may be contingent upon
Tenant’s agreement to bear any additional costs, expenses or liability for risk
that may be involved).

 

7



--------------------------------------------------------------------------------

(b) Conflict with or violate any law, statute, ordinance, rule, regulation or
requirement of any governmental unit, agency or authority (whether existing or
enacted as promulgated in the future, known or unknown, foreseen or unforeseen).

(c) Adversely overload the floors or otherwise damage the structural soundness
of the Leased Premises or Building, or any part thereof (except with Landlord’s
express written permission, which will not be unreasonably withheld, but which
may be contingent upon Tenant’s agreement to bear any additional costs, expenses
or liability for risk that may be involved).

6.3 Affirmative Obligations with Respect to Use.

(a) Tenant will comply with all governmental laws, ordinances, regulations, and
requirements, now in force or which hereafter may be in force, of any lawful
governmental body or authorities having jurisdiction over the Leased Premises,
will keep the Leased Premises and every part thereof in a clean, neat, and
orderly condition, free of objectionable noise, odors, or nuisances, will in all
respects and at all times fully comply with all applicable health and policy
regulations, and will not suffer, permit, or commit any waste.

(b) At all times during the term hereof, Tenant shall, at Tenant’s sole cost and
expense, comply with all statutes, ordinances, laws, orders, rules, regulations
and requirements of all applicable federal, state, county, municipal and other
agencies or authorities, now in effect or which may hereafter become effective,
which shall impose any duty upon Landlord or Tenant with respect to the use,
occupation or alterations of the Leased Premises (including, without limitation,
all applicable requirements of the Americans with Disabilities Act of 1990 and
all other applicable laws relating to people with disabilities, and all rules
and regulations which may be promulgated hereunder from time to time and whether
relating to barrier removal, providing auxiliary aids and services or otherwise)
and upon request of Landlord shall deliver evidence thereof to Landlord.

6.4 Suitability. The Leased Premises, Building and Improvements (and each and
every part thereof) shall be deemed to be in satisfactory condition unless,
within ninety (90) days after the Commencement Date, Tenant shall give Landlord
written notice specifying, in reasonable detail, the respects in which the
Leased Premises, Building or Improvements are not in satisfactory condition.
Landlord, through Boyer, shall pass through those warranties as provided in
Exhibit C, Section II, paragraphs C and E.

6.5 Taxes. Tenant shall pay all taxes, assessments, charges, and fees which
during the term hereof may be imposed, assessed or levied by any governmental or
public authority against or upon Tenant’s use of the Leased Premises or any
personal property or fixture kept or installed therein by Tenant and on the
value of leasehold improvements to the extent that the same exceed Building
allowances; excluding therefrom any taxes, assessments, charges and fees
attributable to the Laboratory Facilities.

 

8



--------------------------------------------------------------------------------

VII. UTILITIES AND SERVICES

7.1 Obligation of Landlord. During the term of this Lease the Landlord and
Tenant agree that following Landlord’s construction and installation of the base
Mechanical, Electrical and Elevator systems in the Building per the plans and
specifications, Tenant shall manage the periodic maintenance and pay for all
expenses related thereto for the term of the Lease. Tenant further agrees to
manage the janitorial service, security system, snow removal service,
landscaping and grounds keeping services and elevator service within the
Building and pay for the expense thereof through the term of the Lease.

7.2 Tenant’s Obligations. Tenant shall arrange for and shall pay the entire cost
and expense of all telephone stations, equipment and use charges, electric light
bulbs (but not fluorescent bulbs used in fixtures originally installed in the
Leased Premises) and all other materials and services not expressly required to
be provided and paid for pursuant to the provisions of Section 7.1 above.

7.3 Additional Limitations. If and where heat generating machines devices are
used in the Leased Premises which affect the temperature otherwise maintained by
the air conditioning system, Landlord reserves the right with Tenant’s
concurrence to install additional or supplementary air conditioning units for
the Leased premises, and the entire cost of installing, operating, maintaining
and repairing the same shall be paid by Tenant to Landlord promptly after demand
by Landlord.

7.4 Limitation on Landlord’s Liability. Landlord shall not be liable for and
Tenant shall not be entitled to terminate this Lease or to effectuate any
abatement or reduction of rent by reason of Landlord’s failure to provide or
furnish any of the foregoing utilities or services if such failure was
reasonably beyond the control of Landlord. In no event shall Landlord be liable
for loss or injury to persons or property, however, arising or occurring in
connection with or attributable to any failure to furnish such utilities or
services even if within the control of Landlord, except in the event of
Landlord’s negligence or intentional conduct.

VIII. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

8.1 Maintenance and Repairs by Landlord. Landlord shall maintain in good order,
condition and repair the structural components of the Leased Premises, including
without limitation roof, exterior walls and foundations, as well as all repairs
covered under construction warranties provided if Landlord is required to make
structural repairs by reason of Tenant’s negligent acts or omissions, Tenant
shall pay Landlord’s costs for

 

9



--------------------------------------------------------------------------------

making such repairs.

8.2 Maintenance and Repairs by Tenant. Tenant, at Tenant’s sole cost and expense
and without prior demand being made, shall maintain the Leased Premises in good
order, condition and repair, and will be responsible for the painting, carpeting
or other interior design work of the Leased Premises beyond the initial
construction phase as specified in Section 1.4 and Exhibit “C” and “E” of the
Lease and shall maintain all equipment and fixtures installed by Tenant. If
repainting or recarpeting is required and authorized by Tenant, the cost for
such are the sole obligation of Tenant and shall be paid for by Tenant
immediately following the performance of said work and a presentation of an
invoice for payment.

8.3 Tenant Approval of Management and Maintenance Services. Tenant shall have
the right to approve of persons who have or will contract with Landlord for
Building and Property management and maintenance services. In addition, in the
event that Tenant reasonably believes that another person could (i) provide
better property management or maintenance service at the same or less cost than
the person currently providing such property management or maintenance service,
or (ii) provide equal property management or maintenance service for less cost,
then Tenant shall, at its option, provide to Landlord the name and address of
such person. Landlord agrees to take reasonable steps to verify that such person
referred by Tenant could better or more economically provide the contracted for
management and/or maintenance services for the Building and/or Property, then
upon such verification, Landlord agrees to contract with and substitute such
person to provide such service. The foregoing applies to services rendered
pursuant to Articles 4, 7 and 8.

8.4 Alterations. Tenant shall not make or cause to be made any alterations,
additions or improvements or install or cause to be installed any fixtures,
signs, floor coverings, interior or exterior lighting, plumbing fixtures, or
shades or awnings, or make any other changes to the Leased Premises without
first obtaining Landlord’s written approval, which approval shall not be
unreasonably withheld. Tenant shall present to the Landlord plans and
specifications for such work at the time approval is sought. In the event
Landlord consents to the making of any alterations, additions, or improvements
to the Leased Premises by Tenant, the same shall be made by Tenant at Tenant’s
sole cost and expense. All such work with respect to any alterations, additions,
and changes shall be done in a good and workmanlike manner and diligently
prosecuted to completion such that, except as absolutely necessary during the
course of such work, the Leased Premises shall at all times be a complete
operating unit. Any such alterations, additions, or changes shall be performed
and done strictly in accordance with all laws and ordinances relating thereto.
In performing the work or any such alterations, additions, or changes, Tenant
shall have the same performed in such a manner as not to obstruct access to any
portion of the Building. Any alterations, additions, or improvements to or of
the Leased Premises, including, but not limited to, wall covering, fume hoods,
darkroom, paneling, and built-in cabinet work,

 

10



--------------------------------------------------------------------------------

but excepting movable furniture and equipment, shall at once become a part of
the realty and shall be surrendered with the Premises, unless Landlord and
Tenant agree at any time that the specific improvement may be removed by Tenant
at the end of the Term provided Tenant restores the premises to its original
condition, wear and tear excepted. If there is an agreement to allow removal,
such items which are the subject of agreement shall be listed on Exhibit F which
agreement, as may be revised by the parties from time to time, shall be made a
part of this Lease.

8.5 Landlord’s Access to Leased Premises. Landlord (including Boyer as landlord
to Landlord) shall have the right to place, maintain, and repair all utility
equipment of any kind in, upon, and under the Leased Premises as may be
necessary for the servicing of the Leased Premises and other portion of the
Building. Landlord shall upon providing adequate notice to Tenant, also have the
right to enter the Leased Premises at all times to inspect or to exhibit the
same to prospective purchasers, mortgagees, tenants, and lessees, and to make
such repairs, additions, alterations, or improvements as Landlord may deem
desirable. Landlord shall be allowed to take all material upon said Leased
Premises that may be required therefore without the same constituting an actual
or constructive eviction of Tenant in whole or in part and the rents reserved
herein shall in no wise abate while said work is in progress by reason of loss
or interruption of Tenant’s business or otherwise, and Tenant shall have no
claim for damages unless due to Landlord negligence. During the three (3) months
prior to expiration of this Lease or of any renewal term, Landlord may place
upon the Leased Premises “For Lease” or “For Sale” signs which Tenant shall
permit to remain thereon.

IX. ASSIGNMENT

9.1 Assignment Prohibited. Tenant shall not transfer, assign, mortgage, or
hypothecate this Lease, in whole or in part, or permit the use of the Leased
Premises by any person or persons other than Tenant, or sublet the Leased
Premises, or any part thereof, without the prior written consent of Landlord in
each instance, which consent shall not be unreasonably withheld, provided
sufficient information is provided to Landlord to accurately represent the
financial condition of those to whom this Lease will be transferred, assigned,
mortgaged, or hypothecated. Such prohibition against assigning or subletting
shall include any assignment or subletting by operation of law. Any transfer of
this Lease from the Tenant by merger, consolidation, transfer of assets, or
liquidation shall constitute an assignment for purposes of this Lease. In the
event that Tenant hereunder is a corporation, an unincorporated association, or
a partnership, the transfer, assignment, or hypothecation of any stock or
interest in such corporation, association, or partnership in the aggregate in
excess of forty-nine percent (49%) shall be deemed an assignment within the
meaning of this Section. The above prohibition of assignment will not apply in
the case of a registered offering of shares by Tenant or the public trading of
registered shares subsequent to an initial offering.

 

11



--------------------------------------------------------------------------------

9.2 Consent Required.

(a) Any assignment or subletting without Landlord’s consent shall be void, and
shall constitute a default hereunder which, at the option of Landlord, shall
result in the termination of this Lease or exercise of Landlord’s other remedies
hereunder. Consent to any assignment or subletting shall not operate as a waiver
of the necessity for consent to any subsequent assignment or subletting, and the
terms of such consent shall be binding upon any person holding by, under, or
through Tenant.

(b) Landlord shall have no obligation to consent to the proposed sublease or
assignment if the proposed sublessee or assignee or its business is or may be
subject to compliance with additional requirements of the law, including any
related rules or regulations, commonly known as the “Americans with Disabilities
Act of 1990” or similar state or local laws relating to persons with
disabilities beyond those requirements which are applicable to the tenant
desiring to so sublease or assign”.

9.3 Landlord’s Right in Event of Assignment. If this Lease is assigned or if the
Leased Premises or any portion thereof are sublet or occupied by any person
other than the Tenant, Landlord may collect rent and other charges from such
assignee or other party, and apply the amount collected to the rent and other
charges reserved hereunder, but such collection shall not constitute consent or
waiver of the necessity of consent to such assignment, subleasing, or other
transfer, nor shall such collection constitute the recognition of such assignee,
sublessee, or other party as the Tenant hereunder or a release of Tenant from
the further performance of all of the covenants and obligations, including
obligation to pay rent, of Tenant herein contained. In the event that Landlord
shall consent to a sublease or assignment hereunder, Tenant shall pay to
Landlord reasonable fees, not to exceed $100.00, incurred in connection with
processing of documents necessary to the giving of such consent. In the event
Landlord consents to the assignment as provided by paragraph 9.1, then Tenant
shall be released from further performance of any covenant and obligation under
this Lease.

X. INDEMNITY

10.1 Indemnification. Tenant and Landlord shall indemnify each other and save
each other harmless from and against any and all suits, actions, damage and
claims, liability and expense in connection with loss of life, bodily or
personal injury, or property damage arising from or out of any occurrence in,
upon, at or from the Leased Premises, or occasioned wholly or in part by any act
or omission of Tenant or Landlord, their agents, contractors, employees,
servants, invitees, licensees or concessionaires. All insurance policies carried
by Tenant and Landlord shall include a waiver of subrogation endorsement which
specifies that the insurance carrier(s) will waive any right of subrogation
against

 

12



--------------------------------------------------------------------------------

Tenant and/or Landlord arising out of any insurance claim.

10.2 Release of Landlord. Landlord shall not be responsible or liable at any
time for any loss or damage to Tenant’s personal property or to Tenant’s
business. Tenant shall store its property in and shall use and enjoy the Leased
Premises and all other portions of the Building and Improvements at its own
risk, and hereby releases Landlord, to the full extent permitted by law, from
all claims of every kind resulting in loss of life, personal or bodily injury,
or property damage.

10.3 Notice. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Leased Premises or in the Building of which the Leased Premises
are a part or of defects therein or in any fixtures or equipment.

10.4 Litigation. In case Landlord, without fault on its part, shall be made a
party to any litigation commenced against Tenant, then Tenant shall protect and
hold Landlord harmless and shall pay all costs, expenses, and reasonable
attorneys’ fees.

XI. INSURANCE

11.1 Fire and “All Risk” Insurance on Tenant’s Personal Property and Fixtures.
At all times during the term of this Lease, Tenant shall keep in force at its
sole cost and expense, fire insurance and “All Risk” insurance (including
vandalism and malicious mischief) equal to the replacement cost of Tenant
Finish, Tenant’s fixtures, furnishings, equipment, and contents upon the Leased
Premises and all improvements or additions made by Tenant to the Leased
Premises. The Landlord and Boyer shall be named as an additional insured on all
such policies.

11.2 Liability Insurance. Tenant shall, during the entire term hereof, keep in
full force and affect a policy of public liability and property damage insurance
to include contractual coverage with respect to the Leased Premises and the
business operated by Tenant in the Leased Premises, with a combined single limit
for personal or bodily injury and property damage of not less than
$1,000,000.00. The policy shall name Boyer, Landlord and any person, firms, or
corporations designated by Landlord, and Tenant as insured, and shall contain a
clause that the insurer will not cancel or materially change the insurance
pertaining to the Leased Premises without first giving Landlord ten (10) days
written notice. Tenant shall at all times during the term hereof provide
Landlord with evidence of current insurance coverage. All public liability,
property damage, and other liability policies shall be written as primary
policies, not contributing with coverage which Landlord may carry.

11.3 Property Coverage. Landlord, through Boyer, shall obtain and maintain in
force an “all-risk type” or equivalent policy form, and shall include fire,
theft, extended coverages, vandalism and malicious mischief on the Building
during the Lease period and

 

13



--------------------------------------------------------------------------------

any extension thereof. At the Landlord’s discretion coverage for flood and
earthquake may be obtained if commercially available at reasonable rates. Such
insurance shall also include coverage against loss of rental income. Tenant
shall pay Landlord as an expense covered in Basic Costs the cost to purchase the
insurance called for in this paragraph.

11.4 Subrogation. Tenant and Landlord each waive its right of subrogation
against each other for any reason whatsoever.

11.5 Lender. Any mortgage lender interest in any part of the Building or
Improvements may, at Landlord’s option, be afforded coverage under any policy
required to be secured by Tenant hereunder, by use of a mortgagee’s endorsement
to the policy concerned.

XII. DESTRUCTION

If the Leased Premises shall be partially damaged by any casualty insured
against under any insurance policy maintained through Landlord, Landlord shall,
upon receipt of the insurance proceeds, repair the Leased Premises and until
repair is complete the Basic Annual Rent, Laboratory Facility Basic Annual Rent
and Additional Rent shall be abated proportionately as to that portion of the
Leased Premises rendered untenantable. Notwithstanding the foregoing, if:
(a) the Leased Premises by reason of such occurrence are rendered wholly
untenantable, or (b) the Leased Premises should be damaged as a result of a risk
which is not covered by insurance, or (c) the Leased Premises should be damaged
in whole or in part during the last six (6) months of the term or of any renewal
hereof, or (d) the Leased Premises or the Building (whether the Leased Premises
are damaged or not) should be damaged to the extent of fifty percent (50%) or
more of the then-monetary value thereof, then and in any such events, Landlord
may either elect to repair the damage or may cancel this Lease by notice of
cancellation within Ninety (90) days after such event and thereupon this Lease
shall expire, and Tenant shall vacate and surrender the Leased Premises to
Landlord. Tenant’s liability for rent upon the termination of this Lease shall
cease as of the day following Landlord’s giving notice of cancellation. In the
event Landlord elects to repair any damage, any abatement of rent shall end five
(5) days after notice by Landlord to Tenant that the Leased Premises have been
repaired. If the damage is caused by the negligence of Tenant or its employees,
agents, invitees, or concessionaires, there shall be no abatement of rent.
Unless this Lease is terminated by Landlord, Tenant shall repair and refixture
the interior of the Leased Premises to the extent of the Tenant Finish in a
manner and in at least a condition equal to that existing prior to the
destruction or casualty.

XIII. CONDEMNATION

13.1 Total Condemnation. If the whole of the Leased Premises shall be acquired

 

14



--------------------------------------------------------------------------------

or taken by condemnation proceeding, then this Lease shall cease and terminate
as of the date of title vesting in such proceeding.

13.2 Partial Condemnation. If any part of the Leased Premises shall be taken as
aforesaid, and such partial taking shall render that portion not so taken
unsuitable for the business of Tenant, then this Lease shall cease and terminate
as aforesaid. If such partial taking is not extensive enough to render the
Leased Premises unsuitable for the business of Tenant, then this Lease shall
continue in effect except that the Basic Annual Rent, Laboratory Facility Basic
Annual Rent and Additional Rent shall be reduced in the same proportion that the
portion of the Leased Premises (including basement, if any) taken bears to the
total area initially demised and Landlord shall, upon receipt of the award in
condemnation, make all necessary repairs or alterations to the Building in which
the Leased Premises are located, provided that Landlord shall not be required to
expend for such work an amount in excess of the amount received by Landlord as
damages for the part of the Leased Premises to taken. “Amount received by
Landlord” shall mean that part of the award in condemnation which is free and
clear to Landlord of any collection by mortgage lenders for the value of the
diminished fee.

13.3 Landlord’s Option to Terminate. If more than twenty percent (20%) of the
Building shall be taken as aforesaid, Landlord may, by written notice to Tenant,
terminate this Lease. If this Lease is terminated as provided in this Section,
rent shall be paid up to the day that possession is so taken by public authority
and Landlord shall make an equitable refund of any rent paid by Tenant in
advance.

13.4 Award. Tenant shall not be entitled to and expressly waives all claim to
any condemnation award for any taking, whether whole or partial and whether for
diminution in value of the leasehold or to the fee, although Tenant shall have
the right, to the extent that the same shall not reduce Landlord’s award, to
claim from the condemnor, but not from the Landlord, such compensation as may be
recoverable by Tenant in its own right for damages to Tenant Finish, Tenant’s
business and fixtures or equipment.

13.5 Definition. As used in this Part XIII the term “condemnation proceeding”
means any action or proceeding in which any interest in the Leased Premises is
taken for any public or quasi-public purpose by any lawful authority through
exercise of eminent domain or right of condemnation or by purchase or otherwise
in lieu thereof.

XIV. LANDLORD’S RIGHTS TO CURE

14.1 General Right. In the event of breach, default, or noncompliance hereunder
by Landlord, Tenant shall, before exercising any right or remedy available to
it, give Landlord written notice of the claimed breach, default, or
noncompliance. If prior to its giving such notice Tenant has been notified in
writing (by way of Notice of Assignment of Rents and Leases, or otherwise) of
the address of a lender which has furnished any of the financing

 

15



--------------------------------------------------------------------------------

referred to in Part XV hereof, concurrently with giving the aforesaid notice to
Landlord, Tenant shall, by registered mail, transmit a copy thereof to such
lender. For the thirty (30) days following the giving of the notice(s) required
by the foregoing portion of this section (or such longer period of time as may
be reasonably required to cure a matter which, due to its nature, cannot
reasonably be rectified within thirty (30) days), Landlord shall have the right
to cure the breach, default, or noncompliance involved. If Landlord has failed
to cure a default within said period, any such lender shall have an additional
thirty (30) days within which to cure the same or, if such default cannot be
cured within that period, such additional time as may be necessary if within
such thirty (30) day period said lender has commenced and is diligently pursuing
the actions or remedies necessary to cure the breach default, or noncompliance
involved (including, but not limited to, commencement and prosecution of
proceedings to foreclose or otherwise exercise its rights under its mortgage or
other security instrument, if necessary to effect such cure), in which event
this Lease shall not be terminated by Tenant so long as such actions or remedies
are being diligently pursued by said lender.

14.2 Mechanic’s Lien. Should any mechanic’s or other lien be filed against the
Leased Premises or any part thereof by reason of Tenant’s acts or omissions or
because of a claim against Tenant, Tenant shall cause the effect of the same to
be cancelled and discharged or bonded over or otherwise within ten (10) days
after written notice by Landlord.

XV. FINANCING; SUBORDINATION

15.1 Subordination. Tenant acknowledges that it might be necessary for Landlord
or its successors or assigns, or those who hold superior realty claims, to
secure mortgage loan financing or refinancing affecting the Leased Premises.
Tenant also acknowledges that the lender interested in any given loan may desire
that Tenant’s interest under this Lease be either superior or subordinate to the
mortgage then held or to be taken by said Lender. Accordingly, Tenant agrees
that at the request of Landlord at any time and from time to time Tenant shall
execute and deliver to Landlord an instrument, in form reasonably acceptable to
Landlord and Tenant, whereby Tenant subordinates its interest under this Lease
and in the Leased Premises to such of the following encumbrances as may be
specified by Landlord: Any mortgage or trust deed and customary related
instruments are herein collectively referred to merely as a “Mortgage” and
securing a loan obtained by Landlord or its successors or assigns, or those who
hold superior realty claims, for the purpose of enabling acquisition of the
Building and/or construction of additional improvements to provide permanent
financing for the Building, or for the purpose of refinancing any such
construction, acquisition, standing or permanent loan. Provided, however, that
any such instrument or subordination executed by Tenant shall provide that so
long as Tenant continues to perform all of its obligations under this Lease its
tenancy shall remain in full force and effect notwithstanding Landlord’s default
in connection with the Mortgage concerned or any resulting foreclosure or sale
or transfer in lieu of such

 

16



--------------------------------------------------------------------------------

proceedings. Tenant shall not subordinate its interests hereunder or in the
Leased Premises to any lien or encumbrance other than the Mortgages described in
and specified pursuant to this Section 15.1 without the prior written consent of
Landlord and of the lender interested under each mortgage then affecting the
Leased Premises. Any such unauthorized subordination by Tenant shall be void and
of no force or effect whatsoever.

15.2 Attornment. Any sale, assignment, or transfer of Landlord’s interest, or
those who hold superior realty claims, under this Lease or in the Leased
Premises including any such disposition resulting from Landlord’s default under
a mortgage, shall be subject to this Lease and also Tenant shall attorn to
Landlord’s successor and assigns and shall recognize such successor or assigns
as Landlord under this Lease, regardless of any rule of law to the contrary or
absence of privities of contract.

15.3 Financial Information. As a condition to Landlord’s acceptance of this
Lease, Tenant shall provide financial information sufficient to verify to
Landlord the financial condition of Tenant. Tenant hereby represents and
warrants that none of such information contains or will contain any untrue
statement of material fact, nor will such information omit any material fact
necessary to make the statements contained therein misleading or unreliable. Any
financial information provided by Tenant shall beheld in confidence and
distributed only to Landlord’s investors or lenders for the Leased Premises.

XVI. EVENTS OF DEFAULT; REMEDIES OF LANDLORD

16.1 Default by Tenant. Upon the occurrence of any of the following events,
Landlord shall have the remedies set forth in Section 16.2:

(a) Tenant fails to pay any installment of Basic Annual Rent, Laboratory
Facility Basic Annual Rent or Estimated Costs or any other sum due hereunder
within ten (10) days after Tenant receives written notice of rent due.

(b) Tenant fails to perform any other term, condition, or covenant to be
performed by it pursuant to this Lease within thirty (30) days after written
notice of such default shall have been given to Tenant by Landlord or, if cure
would reasonably require more than thirty (30) days to complete, if Tenant fails
to commence performance within the thirty (30) day period or fails diligently to
pursue such cure to completion.

(c) Tenant shall become bankrupt or insolvent or file any debtor proceedings or
have taken against such party in any court pursuant to state or federal statute,
a petition in bankruptcy or insolvency, reorganization, or

 

17



--------------------------------------------------------------------------------

appointment of a receiver or trustee; or Tenant petitions for or enters into an
arrangement; or suffers this Lease to be taken under a writ of execution.

16.2 Remedies. In the event of any default by Tenant hereunder, Landlord may at
any time, without waiving or limiting any other right or remedy available to it,
terminate Tenant’s rights under this Lease by written notice, reenter and take
possession of the Premises by any lawful means (with or without terminating this
Lease), or pursue any other remedy allowed by law. Tenant agrees to pay to
Landlord the cost of recovering possession of the Premises, all costs of
reletting, and arising out of Tenant’s default, including attorneys’ fees.
Notwithstanding any reentry, the liability of Tenant for the rent reserved
herein shall not be extinguished for the balance of the Term, and Tenant agrees
to compensate Landlord upon demand for any deficiency arising from reletting the
Premises at a lesser rent than applies under this Lease.

16.3 Past Due Sums; Penalty. If Tenant fails to pay, when the same is due and
payable, any Basic Annual Rent, Laboratory Facility Basic Annual Rent, Estimated
Costs and electrical charges within ten (10) days after the same is due and
payable, or other sum required to be paid by it hereunder, such unpaid amounts
shall bear interest from the due date thereof to the date of payment at a
fluctuating rate equal to two percent (2%) per annum above the prime rate of
interest charged by Zions Bank, Salt Lake City, Utah. Notwithstanding the
foregoing, however, Landlord’s right concerning such interest shall be limited
by the maximum amount which may properly be charged by Landlord for such
purposes under applicable law.

XVII. PROVISIONS APPLICABLE AT TERMINATION OF LEASE

17.1 Surrender of Premises. At the expiration of this Lease, except for changes
made by Tenant that were approved by Landlord, Tenant shall surrender the Leased
Premises in the same condition, less reasonable wear and tear, as they were in
upon delivery of possession thereto under this Lease and shall deliver all keys
to Landlord. Before surrendering the Leased Premises, Tenant shall remove all of
its personal property including, but not limited to, those items, if any,
showing on Exhibit “F” and trade fixtures and such property or the removal
thereof shall in no way damage the Leased Premises, and Tenant shall be
responsible for all costs, expenses and damages incurred in the removal thereof.
If Tenant fails to remove its personal property and fixtures upon the expiration
of this Lease, the same shall be deemed abandoned and shall become the property
of Landlord.

17.2 Holding Over. Any holding over after the expiration of the term hereof or
of any renewal term shall be construed to be a tenancy from month to month at
such rates as Landlord may designate and on the terms herein specified so far as
possible. Landlord may not in any event raise the rent above 110% of the last
month’s rent.

 

18



--------------------------------------------------------------------------------

XVIII. ATTORNEYS’ FEES

In the event that at any time during the term of this Lease either Landlord or
the Tenant institutes any action or proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for the
reasonable expenses of such action including reasonable attorneys’ fees,
incurred therein by the successful party.

XIX. ESTOPPEL CERTIFICATE

19.1 Landlord’s Right to Estoppel Certificate. Tenant shall, within fifteen
(15) days after Landlord’s request, execute and deliver to Landlord a written
declaration, in form and substance similar to Exhibit “D”, in recordable form:
(1) ratifying this Lease; (2) expressing the Commencement Date and termination
date hereof; (3) certifying that this Lease is in full force and effect and has
not been assigned, modified, supplemented or amended (except by such writing as
shall be stated); (4) that, to the knowledge of Tenant, if true, all conditions
under this Lease to be performed by Landlord have been satisfied; (5) that, to
the knowledge of Tenant, there are no defenses or offsets against the
enforcement of this Lease by the Landlord, or stating those claimed by Tenant;
(6) the amount of advance rental, if any, (or none if such is the case) paid by
Tenant; (7) the date to which rental has been paid; (8) the amount of security
deposited with Landlord; and (9) such other information as Landlord may
reasonably request. Landlord’s landlord and its mortgage lenders and/or
purchasers shall be entitled to rely upon such declaration.

19.2 Effect of Failure to Provide Estoppel Certificate. Tenant’s failure to
furnish any Estoppel Certificate within fifteen (15) days after request
therefore shall be deemed a default hereunder and moreover, it shall be
conclusively presumed that: (a) this Lease is in full force and effect without
modification in accordance with the terms set forth in the request; (b) that
there are no unusual breaches or defaults on the part of the Landlord; and
(c) no more than one (1) month’s rent has been paid in advance.

XX. PARKING

Automobiles of Tenant and all visitors associated with Tenant shall be parked
only within parking areas designated by Landlord for parking. Landlord or its
agents shall, without any liability to Tenant or its occupants, have the right
to cause to be removed any automobile that may be wrongfully parked in a
prohibited or reserved parking area, and Tenant agrees to indemnify, defend and
hold Landlord harmless from and against any and all claims, losses, demands,
damages and liabilities asserted or arising with respect to or in connection
with any such removal of an automobile except due to Landlord’s negligence.

 

19



--------------------------------------------------------------------------------

XXI. SIGNS, AWNINGS, AND CANOPIES

Tenant shall not place or suffer to be placed or maintained on any exterior
door, wall, or window of the Leased Premises, or elsewhere in the Building, any
sign, awning, marquee, decoration, lettering, attachment, or canopy, or
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering, or advertising matter on the glass of any window or
door of the Leased Premises without obtaining the proper authorization from Salt
Lake County prior to installing. Tenant will otherwise be free to install
signage of its choice.

XXII. MISCELLANEOUS PROVISIONS

22.1 No Partnership. Landlord does not by this Lease, in any way or for any
purpose, become a partner or joint venture of Tenant in the conduct of its
business or otherwise.

22.2 Force Majeure. Landlord shall be excused for the period of any delay in the
performance of any obligations hereunder when prevented from so doing by cause
or causes beyond Landlord’s control, including labor disputes, civil commotion,
war, governmental regulations or controls, fire or other casualty, inability to
obtain any material or service, or acts of God.

22.3 No Waiver. Failure of Landlord or Tenant to insist upon the strict
performance of any provision or to exercise any option hereunder shall not be
deemed a waiver of such breach by Landlord or Tenant. No provision of this Lease
shall be deemed to have been waived unless such waiver is in writing signed by
Landlord or Tenant, as the case may be.

22.4 Notice. Any notice, demand, request, or other instrument which may be or is
required to be given under this Lease shall be (i) given by facsimile,
(ii) delivered in person or (iii) sent by United States certified or registered
mail, postage prepaid and shall be addressed (a) if to Landlord, at the place
specified for payment of rent, and (b) if to Tenant, either at the Leased
Premises or at any other current address for Tenant which is known to Landlord.
Either party may designate such other address as shall be given by written
notice or by facsimile transmission.

 

  Landlord: MYRIAD GENETICS, INC.

       320 WAKARA WAY

       SALT LAKE CITY, UTAH 84108

       (801) 582-3400/FAX (801) 584-3640

       ATTENTION: CFO

 

20



--------------------------------------------------------------------------------

       with copy to:

       MYRIAD GENETICS, INC.

       320 WAKARA WAY

       SALT LAKE CITY, UTAH 84108

       (801) 582-3400/FAX (801) 584-3640

       ATTENTION: General Counsel

 

  Tenant: MYRIAD PHARMACEUTICALS, INC.

       305 CHIPETA WAY

       SALT LAKE CITY, UTAH 84108

       (801) 214-7810/FAX (801) 214-7992

       ATTENTION: PRESIDENT

 

       with copy to:

       MYRIAD PHARMACEUTICALS, INC.

       305 CHIPETA WAY

       SALT LAKE CITY, UTAH 84108

       (801) 214-7934/FAX (801) 214-7992

       ATTENTION: Legal Counsel

22.5 Captions; Attachments; Defined Terms.

(a) The captions to the section of this Lease are for convenience of reference
only and shall not be deemed relevant in resolving questions of construction or
interpretation under this Lease.

(b) Exhibits referred to in this Lease, and any addendums and schedules attached
to this Lease shall be deemed to be incorporated in this Lease as though part
thereof.

22.6 Recording. Tenant may record this Lease or a memorandum thereof with the
written consent of Landlord, which consent shall not be unreasonably withheld.
Landlord, at its option and at any time, may file this Lease for record with the
Recorder of the County in which the Building is located.

22.7 Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby and each provision of this Lease shall be valid and enforced to
the fullest extent permitted by law.

 

21



--------------------------------------------------------------------------------

22.8 Broker’s Commissions. Tenant and Landlord represent and warrant to each
other that there are no claims for brokerage commissions or finder’s fees in
connection with this Lease and agree to indemnify each other against and hold
them harmless from all liabilities arising from such claim, including any
attorneys’ fees connected therewith.

22.9 Tenant Defined: Use of Pronouns. The word “Tenant” shall be deemed and
taken to mean each and every person or party executing this document as a Tenant
herein. If there is more than one person or organization set forth on the
signature line as the Tenant, their liability hereunder shall be joint and
several. If there is more than one Tenant, any notice required or permitted by
the terms of this Lease may be given by or to any one thereof, and shall have
the same force and effect as if given by or to all thereof. The use of the
neuter singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporation. The necessary
grammatical changes required to make the provisions of this Lease apply in the
plural sense where there is more than one Landlord or Tenant and to
corporations, associations, partnerships, or individuals, males or females,
shall in all instances be assumed as though in each case fully expressed.

22.10 Provisions Binding, Etc. Except as otherwise provided, all provisions
herein shall be binding upon and shall inure to the benefit of the parties,
their legal representatives, heirs, successors, and assigns. Each provision to
be performed by Tenant shall be construed to be both a covenant and a condition.
In the event of a sale or assignment (except for purposes of security or
collateral) by Landlord of all of (i) the Building, (ii) the Leased Premises, or
(iii) this Lease, to an unrelated third party (the “Buyer”) reasonably
acceptable to Tenant, Landlord shall, from and after the date of such sale or
assignment, be entirely relieved of all of its obligations under this Lease,
provided that (i) such Buyer fully assumes all of the obligations of Landlord
under this Lease, and (ii) Tenant’s rights and benefits under this Lease
continue in full force and effect following the date of such sale or assignment.

22.11 Entire Agreement, Etc. This Lease and the Exhibits, Riders, and/or
Addenda, if any, attached hereto, constitute the entire agreement between the
parties. All Exhibits, riders, or addenda mentioned in this Lease are
incorporated herein by reference. Any prior conversations or writings are merged
herein and extinguished. No subsequent amendment to this Lease shall be binding
upon Landlord or Tenant unless reduced to writing and signed. Submission of this
Lease for examination does not constitute an option for the Leased Premises and
becomes effective as a lease only upon execution and delivery thereof by
Landlord to Tenant. If any provision contained in the rider or addenda is
inconsistent with a provision in the body of this Lease, the provision contained
in said rider or addenda shall control. The captions and Section numbers
appearing herein are inserted only as a matter of convenience and are not
intended to define, limit, construe, or describe the scope or intent of any
section or paragraph.

 

22



--------------------------------------------------------------------------------

22.12 Governing Law. The interpretation of this Lease shall be governed by the
laws of the State of Utah. The parties hereto expressly and irrevocably agree
that either party may bring any action or claim to enforce the provisions of
this Lease in the State of Utah, County of Salt Lake, and each party irrevocably
consents to personal jurisdiction in the State of Utah for the purposes of any
such action or claim. Each party further irrevocably consents to service of
process in accordance with the provisions of the laws of the State of Utah.
Nothing herein shall be deemed to preclude or prevent the parties hereto from
bringing any action or claim to enforce the provisions of this Lease in any
other appropriate place or forum.

22.13 Base Rent Reconciliation. Tenant and Landlord agree that there will be a
final base rent reconciliation after the final construction costs have been
determined. Therefore, effective on the Commencement Date, or as soon as
possible thereafter, Tenant agrees to pay to Landlord as Basic Annual Rent,
including Parking, an amount equal to eleven and one-half (11.5) percent of the
total project cost, which shall mean any and all “hard” and “soft” costs and
expenditures incurred by Landlord in connection with the acquisition, design, or
construction of the Phase V building and parking. Tenant shall have the
opportunity, upon request, to review Landlord’s records regarding the total
project costs related to Landlord’s work. Tenant and Landlord agree that the
Basic Annual Rent and Parking rent contained herein are estimated and are based
upon a budget attached to this lease as Exhibit E. Landlord and Tenant shall
execute an amendment to the Lease to reflect the calculation of Basic Annual
Rent as outlined herein once the final total project costs have been determined.

XXIII. INTERIM LEASE

23.01 Interim Lease Definitions. The following capitalized terms will have the
following meanings for purposes of this Article XXIII.

 

  a. Interim Lease shall mean the temporary lease of space by Landlord to Tenant
on the terms and conditions set forth in this Article XXIII.

  b. Interim Leased Premises shall mean approximately 72,000 sq. ft. of office
and laboratory space at Landlord’s current premises, in buildings 1-4, located
at 320 Wakara Way, Salt Lake City, Utah as is currently being utilized by Tenant
as of June 30, 2009.

  c. Interim Lease Term shall mean that period of time commencing on July 1,
2009, and ending on the Commencement Date as defined in section 2.2 above.

23.02 Interim Lease. Landlord shall lease the Interim Leased Premises to Tenant
for the Interim Lease Term.

23.03 Interim Lease Rent. In consideration for the Interim Lease, Tenant agrees
to pay to Landlord as basic monthly rent (the “Monthly Rent”) at such place as
Landlord may designate, without prior demand therefore and without any deduction
or set off whatsoever, the sum of

 

23



--------------------------------------------------------------------------------

$275,000. The Monthly Rent shall be due and payable in advance on or before the
first day of each calendar month during the Interim Lease Term, and shall be
prorated for any partial month at the conclusion of the Interim Lease Term.

23.04 No Additional Rents. The Interim Lease Rent shall be inclusive of all
utilities, property taxes, janitorial expenses and other common expenses with
respect to Tenant’s occupancy of the Interim Leased Premises.

23.05 Responsibility for Damage. Tenant shall be responsible for any damage to
the Interim Leased Premises occasioned by Tenant’s use of, or exit from, the
Interim Leased Premises.

23.06 Applicable Articles. For purposes of the Interim Lease, the provisions of
Articles VI, VIII, IX, X, XII, XIII, XIV, XV, XVI, XVII, XVIII, XIX, XX, XXI and
XXII shall apply to Tenant and Landlord, and Tenant and Landlord shall comply
with the terms and conditions of such Articles as applicable to Tenant and
Landlord, respectively, with respect to the Interim Leased Premises.

23.07 No Assignment. Tenant shall not transfer, assign, mortgage, or hypothecate
this Interim Lease, in whole or in part, or permit the use of the Interim Leased
Premises by any person or persons other than Tenant, or sublet the Leased
Premises, or any part thereof, without the prior written consent of Landlord in
each instance, which consent shall be at the sole discretion of Landlord.

23.08 Security Deposit. On July 1, 2009, Tenant shall pay Landlord the sum of
$275,000 (one month’s interim rent) as a Security Deposit to secure the
performance of Tenant’s obligations under the Interim Lease. The Security
Deposit shall be returned to Tenant thirty (30) days following the date that
Tenant has vacated the Interim Lease Premises, less any amounts that Landlord
may reasonably retain as an off set to cover (i) any amounts due and owing
Landlord under the Interim Lease; and (ii) any repairs or damages to the Interim
Leased Premises occasioned by Tenant’s use of, or exiting from, the Interim
Leased Premises.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease on the day
first set forth above.

 

LANDLORD: MYRIAD GENETICS, INC. By:   /s/    Peter D. Meldrum  

Peter D. Meldrum

President and CEO

TENANT: MYRIAD PHARMACEUTICALS, INC. By:   /s/    Adrian Hobden  

Adrian Hobden

President and CEO

 

25



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF PROPERTY

The following described parcel of land is situate in the North ½ of Section 3,
Township 1 South, Range 1 East, Salt Lake Base and Meridian. The Parcel was
prepared based on the record information as contained in those certain Record of
Surveys on file in the Salt Lake County Surveyor’ Office, Salt Lake County, Utah
by Schuchert & Associates for Northwest Pipeline Corporation and recorded as
Survey No. S96-07-0329 and by Flint Land Surveying for the Boyer Company (Myriad
Genetics Phase 2 & 3) and recorded as Survey No. S2005-05-0319.

Beginning at a point on the easterly side of Chipeta Way as per the Record of
Survey by Schuchert and recorded as Survey No. S96-07-0329 in the Salt Lake
County Surveyor’s Office, Salt Lake County, Utah, which point is on a 104 foot
right of way, said point of beginning being North 49º East 319.38 feet, North
41º West 326.515 feet and North 45º45’ East 41.518 feet from a City monument in
Wakara Way and from which another City monument in Wakara Way bears South 31º
West 872.83 feet distant; said point also being North 52º02’51’’ West 4252.14
feet from the Southeast Corner of Section 3, Township 1 South, Range 1 East,
Salt Lake Base and Meridian, said point of beginning being on the arc of a
2014.10-foot radius curve to the left, (the center of which bears South 43º08’
West); thence 150.48 feet along the arc of said curve through a central angle of
04º16’51’’ (chord bears North 49º00’26’’ West 150.45 feet) to a point of
intersection with the existing top back of curb at the entrance of the Williams
property; thence continuing along the said top back of curb for the following
five (5) courses: 1) North 21º41’23’’ East 208.76 feet to a point of tangency
with a 109.89-foot radius curve to the right; 2) thence 136.25 feet along the
arc of said curve through a central angle of 71º02’25’’ (chord bears North
57º12’35’’ East 127.69 feet); 3) thence South 87º16’12’’ East 35.75 feet to a
point of tangency with a 509.74-foot radius curve to the left; 4) thence 351.26
feet along the arc of said curve through a central angle of 39º28’58’’ (chord
bears North 72º59’19’’ East 344.36 feet) to a point of compound curvature with a
502.13-foot radius curve (radius point bears North 36º45’10’’ West); 5) thence
252.64 feet along the arc of said curve through a central angle of . 28º49’38’’
(chord bears North 38º50’01’’ East 249.98 feet); thence North 45º45’00’’ East
152.28 feet along a line parallel to the southerly boundary line of said
Schuchert Survey and a point of intersection with the easterly boundary line of
said Survey, which point is on a 775.00-foot radius curve to the right (radius
point bears South 78º34’43’’ West); thence 68.74 feet along the arc of said
curve and easterly boundary line through a central angle of 05º04’54’’ (chord
bears South 08º52’50’’ East 68.71) feet to the southeast corner of said boundary
survey and the northeasterly boundary of that certain survey by Flint Land
Surveying recorded as Survey No. S2005-05-0319 in the said Salt Lake County
Surveyor’s Office; thence South 45º45’00’’ West 994.51 feet along said southerly
boundary line as per said Schuchert Survey to the Point of Beginning.

Containing 110,140 square feet or 2.5285 acres, more or less.



--------------------------------------------------------------------------------

EXHIBIT “B”

PLANS AND SPECIFICATIONS OF BUILDING

 

B-1



--------------------------------------------------------------------------------

EXHIBIT “C”

WORK LETTER

CONSTRUCTION AND/OR FINISHING OF

IMPROVEMENTS TO LEASED PREMISES

In accordance with the provisions of the body of the Lease to which this Exhibit
“C” is attached, the improvements to the Leased Premises shall be constructed
and/or finished (as the case may be) in the manner described, and upon all of
the terms and conditions contained in the following portion of this Exhibit “C”.

 

I. CONSTRUCTION OF PHASE V BUILDING (“THE BUILDING”):

A. Landlord, through the BOYER RESEARCH PARK ASSOCIATES IX (“Boyer”), agrees to
erect at Boyers’ sole cost and expense, the Building described on the Property
described in Exhibit “A.” Landlord shall build-out and finish the Leased
Premises according to Tenant’s plans and specifications at Tenant’s cost and
expense. The Building and the Leased Premises shall be constructed in a good and
workmanlike manner, with any change orders thereto approved by Landlord and
Tenant with respect to the Leased Premises pursuant to Article B below, and in
compliance with all applicable laws and ordinances. Preliminary Plans shall
provide for a completely finished building, of a type and quality that is
consistent with newly constructed first-class office buildings in the Salt Lake
City, Utah area, and shall include site plans showing all driveways, sidewalks,
parking areas that provide parking in an amount equal to two and 50/100
(2.50) cars for every 1,000 Usable Square Feet in the Building, landscaping and
other site improvements. Without limiting the generality of the foregoing,
Preliminary Plans shall provide for a three (3) story building containing 87,000
rentable square feet of space and shall be generally consistent with the
conceptual plans and drawings attached hereto as Exhibit “B” and incorporated
herein (the “Conceptual Drawings”). The build-out and interior finish work
within the Leased Premises shall be in accordance with plans and specifications
that shall be prepared by Boyer’s architect, Architectural Nexus Architects, and
engineers (“Tenant Finish Plans”). Tenant Finish Plans shall be prepared in
accordance with the time periods set forth to meet a December 31, 2009 Target
Date. The Target Date shall be extended by any period of Tenant’s delay in
providing decisions that need to be made in connection with the preparation of
Tenant Finish Plans.

B. Tenant may make changes to Final Plans only if Tenant signs a change order
requesting the change and then only if Landlord and Boyer approves the change by
signing the change order, which approval shall not be unreasonably withheld,
conditioned, or delayed. Landlord shall notify Tenant in writing, within ten
(10) business days of Tenant’s change order request, of its approval or detailed
reason of its disapproval of such change order and a good faith estimate of the
actual cost of such change order and any delay to the Target Date or in
achieving substantial completion that would result there from. Tenant may,
within five (5) business days of its receipt of such estimate, elect to rescind
its request for such change order upon written notice to Landlord. Landlord may
require changes in Final Plans only if Landlord and Tenant sign a

 

C-1



--------------------------------------------------------------------------------

change order. The cost of any change orders that are necessary to comply with
applicable building codes and other laws shall be borne by Landlord, unless such
change orders are necessitated only because of (1) other change orders requested
by Tenant; (2) Tenant Finish Plans; (3) changes to Tenant Finish Plans; or
(4) Tenant’s early occupancy to the Building prior to substantial completion of
Landlord’s Work. Any change order shall be effective only when set forth on a
written change order executed by Landlord, Tenant, and the Base Building General
Contractor. By approving a change order, Tenant and Landlord shall agree to a
delay in Substantial Completion and to the Target Date, as specified therein, if
any.

Tenant shall furnish Landlord with a written list of Tenant’s authorized
construction representatives for Landlord’s Work. Only such construction
representatives are authorized to sign any change order, receipt, or other
document on behalf of Tenant related to Landlord’s Work, and without the
signature of any one of such authorized construction representatives, no such
document shall be binding upon Tenant. Tenant may, from time to time, change or
add to the list of authorized construction representatives by giving Landlord
written notice of the addition or change. Landlord’s authorized representative
shall be James Evans, and until changed by written notice from Landlord to
Tenant, only James Evans shall be authorized to sign change orders, receipts, or
other documents on behalf of Landlord related to Landlord’s Work.

C. The Building Work shall be performed by a general contractor selected by
Boyer (the “Base Building General Contractor”).

D. Boyer will cause Contractor to provide, at Contractor’s expense, an Owner’s
Protective Liability (OPL) Policy acceptable to Landlord. The Owner’s Protective
Liability Policy shall name Myriad Genetics, Inc. as the Named Insured. The
policy will be provided by an insurance company rated A, Class XV or better by
Best’s Key Rating Guide system. The policy will maintain a limit of liability of
not less than five million dollars ($5,000,000.00). Such insurance policy must
be in force prior to the commencement of construction operation of any kind. The
Contractor will also insure the Building at Contractor’s expense during the
course of construction in an amount equal to or greater than the value of the
construction. Insurance coverage shall be provided by an insurance company rated
A, Class XV or better by Best’s Key Rating Guide system. Insurance coverage
shall be provided on a coverage form equal to or more comprehensive than
Insurance Services Office (U.S.A.) Special form. Such insurance policy must be
in force prior to construction operations of any kind.

 

II. TENANT FINISH PLANS:

A. Landlord, through Boyer, shall cause Architectural Nexus Architects (the
“Architect”) to prepare plans and specifications for the interior improvement of
the Building and the Leased Premises as necessary to render the Leased Premises
in first-class condition and suitable for the conduct of Tenant’s business (such
improvement being referred to herein as the “Tenant Finish”). Landlord, through
Boyer, shall require the Architect to meet periodically with Tenant in
connection with the preparation of the plans and, upon Landlord’s approval
thereof (which approval shall not be unreasonably withheld), to incorporate
Tenant’s requested features and specifications into the plans. Landlord shall
submit a complete draft of the plans to Tenant by an agreed to date (the “Base
Line Date”). Tenant shall within seven (7) days after the plans are submitted to
them, either approve the

 

C-2



--------------------------------------------------------------------------------

plans in writing or submit to Landlord a written itemization of all objections
which Tenant may have to the plans. If Tenant approves the plans, the plans
shall be deemed final. If Tenant submits to Landlord a written itemization of
objections to the plans, Landlord and Tenant shall negotiate in good faith to
resolve Tenant’s objections to their mutual satisfaction. If Landlord and Tenant
are able to resolve all of Tenant’s objections to their mutual satisfaction,
then Landlord and Tenant shall each approve the plans as modified to incorporate
the resolution of Tenant’s objections and the plans as so modified shall be
deemed final.

B. Changes to Plans. After the plans are deemed final, the plans shall not be
subject to further change except as provided under this Paragraph. If either
Landlord or Tenant desires any change to the plans after they are deemed final,
it shall submit to the other for approval (which approval shall not be
unreasonably withheld) a proposed change order, in writing, setting forth the
change. Thereupon the other party shall either approve the proposed change order
or notify the party submitting the proposed change order of its reason for
withholding such approval, within two (2) business days after receipt of the
proposed change order for approval. Without limiting the reasons for which
approval of any proposed change order may be reasonably withheld, approval shall
be deemed to have been reasonably withheld if the proposed change (1) would
result in additional construction maintenance repair or replacement costs which
could not be fully borne by the party proposing the change, (2) would result in
a violation of any applicable law, regulation, ordinance or code, or (3) in the
case of a change proposed by Landlord would materially reduce the usable area of
the Building or would materially adversely affect the aesthetics of the Leased
Premises or the usability thereof for the conduct of Tenant’s business. Upon
approval of any proposed change order pursuant to this Paragraph, Landlord shall
cause the plans and construction contracts to be modified or amended as
necessary to reflect such change order.

Landlord’s Construction Responsibilities. Landlord, through Boyer, shall be
fully responsible for the installation and construction of Tenant Finish,
including, without limitation, the following: (1) the obtaining of all building
and sign permits, licenses and other approvals required to construct the Tenant
Finish; (2) the management and supervision of all architects, contractors,
subcontractors and material providers participating in the construction of the
Tenant Finish; (3) all necessary coordination with governmental entities having
jurisdiction over the Lease Premises and utility companies; (4) enforcement of
construction contracts; (5) security with respect to the Leased Premises during
the construction period; (6) quality control and inspection of work;
(7) construction clean up and refuse disposal; (8) construction timetables and
deadlines as necessary to comply with the Lease; (9) compliance with applicable
laws, regulations, ordinances and codes; and (10) all other matters relating to
the construction of the Tenant Finish, except as otherwise expressly provided in
the Lease. Landlord, through Boyer, represents and covenants that upon the
completion of the Tenant Finish, the Leased Premises shall conform to the Tenant
Finish Plans and shall be in compliance with all applicable laws, regulations,
ordinances, and codes, including, without limitation, applicable building codes
and environmental laws. Tenant shall be entitled at any time during the
construction period to inspect the construction of the Tenant Finish, provided
that such inspection does not unreasonably interfere with the construction of
the Tenant Finish. No failure of Tenant to conduct such inspections or to
discover or assert any defect in connection therewith shall

 

C-3



--------------------------------------------------------------------------------

constitute a waiver by Tenant of, or preclude Tenant from thereafter asserting,
any rights it may have with respect to any representation, warranty or covenant
made by Landlord, through Boyer, with respect to the Leased Premises or the
Tenant Finish.

D. Construction Contracts. Boyer shall act as general contractor with respect
to, or install and construct using its own personnel, all or portions of the
Tenant Finish, provided, however, Boyer shall contract with and use licensed,
qualified and reputable companies or persons for the performance of all such
work to the extent Boyer is not licensed and fully qualified to perform the
same. Boyer shall be entitled to select all contractors and material providers
to perform work with respect to the Tenant Improvements which Boyer does not
elect to perform directly and to negotiate the terms and conditions of the
contracts with such contractors and material providers. Notwithstanding
Paragraphs C and D, Tenant may choose its own contractor to perform Landlord’s
work pursuant to Paragraphs C and D.

E. Warranty. Unless Tenant substitutes the contractor pursuant to Paragraph D
above, Landlord, through Boyer, warrants to Tenant for one (1) year after the
Commencement Date of the Lease, that Tenant Finish shall be completed in a good
and workmanlike manner, free from faulty materials, in accordance with all
applicable legal requirements, and sound engineering standards, and in
accordance with the Final Plans and Tenant Finish Plans. Such warranty includes,
without limitation, the repair or replacement (including labor), for one
(1) year at Boyer’s sole cost, of all materials, fixtures and equipment which
are defective or which are defectively installed by Boyer or its agents in
connection with Landlord’s Work. In addition, Boyer shall obtain manufacturer’s
warranties, including, without limitation, for air conditioner, compressors, and
the roof of the Building.

F. Commencement Date Agreement. When the Commencement Date has been determined,
Landlord and Tenant shall execute Exhibit D (attached) expressly confirming the
Commencement Date and the expiration date of the Initial Term of this Lease and
confirming, to the best knowledge of Tenant and Landlord, that Substantial
Completion has occurred.

G. Tenant’s Construction Obligations. Except as provided in paragraph C and D
above, Tenant shall be fully responsible for the installation of all of Tenant’s
trade fixtures, equipment, furnishings or decorations, except to the extent such
installation is contemplated or provided for in the Plans. Landlord shall
provide Tenant reasonable access to the Leased Premises for such purposes.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT “D”

ACKNOWLEDGMENT OF COMMENCEMENT DATE AND TENANT ESTOPPEL CERTIFICATE

TO: Myriad Genetics, Inc.

RE: Lease Commencement Date

 

 

Gentlemen:

 

 

 

 

 

The undersigned hereby confirms the following:

 

1. That it has accepted possession and is in full occupancy of the Leased
Premises, that the Lease is in full force and effect, that Tenant has received
no notice of any default of any of its obligations under the Lease, and that the
Lease Commencement Date is: ________________.

 

2. That, to Tenant’s knowledge, the improvements and space required to be
furnished according to the Lease have been completed and paid for in all
respects, and that Landlord has fulfilled all of its duties under the terms,
covenants and obligations of the Lease and is not currently in default
thereunder.

 

3. That the Lease has not been modified, altered, or amended, and represents the
entire agreement of the parties, except as follows:

 

 

4. That, to Tenant’s knowledge, there are no offsets, counterclaims or credits
against rentals, nor have rentals been prepaid or forgiven, except as provided
by the terms of the Lease.

 

5. That said rental payments commenced or will commence to accrue on
                                        , and the Lease term expires
                                             .

 

D-1



--------------------------------------------------------------------------------

6. That Tenant has no actual notice of a prior assignment, hypothecation or
pledge of rents of the Lease, except:                                        
                            

 

7. That this letter shall inure to your benefit and to the benefit of your
successors and assigns, and shall be binding upon Tenant and Tenant’s heirs,
personal representatives, successors and assigns. This letter shall not be
deemed to alter or modify any of the terms, covenants or obligations of the
Lease.

The above statements are made with the understanding that you will rely on them
in connection with the purchase of the above-referenced property.

 

Very truly yours,  

 

    Date of Signature:                                                   By:    
           

 

D-2



--------------------------------------------------------------------------------

EXHIBIT “E”

1-10-08

Myriad V

Cost Summary – Building

Square Feet 87,000

 

Hard Costs

        S.F.

Shell/Site/Parking/Lab

   $ 17,369,815    $ 199.65

(Shoring, Storm Detention, Connector, Retaining Walls)

   $ 1,699,053    $ 19.53       $ 219.18

Additional Costs

     

A & E Fees

   $ 800,000   

Permits/Fees/Testing

   $ 200,000   

Contingency

   $ 400,000    $ 16.09

Total

   $ 20,468,868    $ 235.27

Soft Costs

     

Interest, Points, Legal, Title, Set up Fee, Construction Management Fee

   $ 1,571,775    $ 18.07

Net Project Cost

   $ 22,040,643    $ 253.34              

Lease Rate (11.5%)

     

Shell

   $ 2,099,674    $ 24.13

Parking

   $ 435,000    $ 5.00

 

E-1



--------------------------------------------------------------------------------

Cost Summary – Tenant Finish

 

E-2



--------------------------------------------------------------------------------

EXHIBIT “F”

IMPROVEMENT REMOVAL AGREEMENT

Landlord and Tenant agree that the following may be removed by Tenant at end of
the term, or at Landlord’s election, Tenant will sell to Landlord at a mutually
agreeable price the following:

 

 

 

 

 

 

 

 

Notwithstanding the above, if Tenant removes the fixtures and any walls,
ceilings, or flooring are damaged by such removal, then Tenant at Tenant’s
expense shall repair the damage.

 

F-1